Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-30 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests an apparatus, comprising:
an ultrasonic fingerprint sensor residing in a fingerprint sensor area; 
a Coulomb force apparatus configured for applying a Coulomb force in the fingerprint sensor area; and
a control system configured for:
controlling the Coulomb force apparatus for application of a Coulomb force to a digit in contact with an outer surface of the apparatus in the fingerprint sensor area;
controlling the ultrasonic fingerprint sensor for transmission of first ultrasonic waves towards the digit;
synchronizing the application of the Coulomb force and the transmission of the first ultrasonic waves;
receiving ultrasonic receiver signals from the ultrasonic fingerprint sensor, the ultrasonic receiver signals including signals corresponding to reflections of the first ultrasonic waves from the digit; and
performing an authentication process based, at least in part, on the ultrasonic receiver signals.
Claims 19, 26 and 29 are allowed for similar reasons as claim 1.  
Claims 2-18, 21-25, 27-28 and 30 are allowed for being dependent upon aforementioned independent claim 1, 19, 26 and 29, respectively.   
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624